Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 20 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,196,620 and Patent No. US 9,617,527 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The rejections of the claims under 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the scope of enablement and written description requirements are withdrawn because the claims are limited to glucoamylases from Penicillum, namely, P. oxalicum, P. purpurogenum, P. thomii, and P. funiculosum (e.g. see specification, p. 21). In particular, the glucoamylase of the instant invention was cloned from P. oxalicum and shown to have functional activity (e.g., see Example 6).
Thus, based on the fact that the claims are directed to a limited genus of polynucleotides encoding glucoamylase polypeptides, and the fact that the specification et al, 2009, Critical Reviews in Biotechnology, 29:225-255: glucoamylases have been isolated from a variety of sources and structural hallmarks for activity are known; see p. 230, col. 2 and p. 235 and 236, col 1, respectively, see p. 238, beginning at col. 2), undue trial and error experimentation would not be required to arrive at the claimed glucoamylase, and the skilled artisan would be of the opinion that Applicant was in possession of the claimed invention.
The closest prior art is that which is cited in the Office action dated 11 October 2019 but which fails to provide adequate teachings, suggestions or motivation to make the nucleic acid construct as claimed.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662